Exhibit 10.17

 

SECOND AMENDMENT TO DEED OF LEASE

 

THIS SECOND AMENDMENT TO DEED OF LEASE (this “Amendment”) is made and entered
into as of February 11, 2005, by and between AG/ARG AVION, L.L.C., a Delaware
limited liability company (“Landlord”), and GTSI CORP., a Delaware corporation
(“Tenant.”)

 

WITNESSETH:

 

WHEREAS, Landlord (successor-in-interest to Petula Associates, Ltd.) and Tenant
are parties to that certain Deed of Lease dated as of December 10, 1997, as
amended by that certain First Amendment to Deed of Lease dated as of April 30,
2003 (as amended, the “Lease”), for certain land and improvements commonly known
as 3901 Stonecroft Boulevard, Chantilly, Virginia; and

 

WHEREAS, Landlord and Tenant desire to modify the amount of the security deposit
held under the Lease and make certain other modifications to the Lease in
connection therewith, upon the terms and conditions and as more particularly set
forth hereinbelow.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth hereinbelow and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Landlord and
Tenant, intending legally to be bound, hereby agree as follows:

 

1.                                       Security Deposit

 

(a)  Notwithstanding anything to the contrary contained in Section 3(E) of the
Lease, in addition to the purpose set forth in Section 3(E)(1) of the Lease,
Tenant agrees that the Security Deposit shall also serve as security for
Tenant’s faithful performance of Tenant’s obligations under that certain Deed of
Lease between Landlord and Tenant dated as of even date herewith for certain
premises in the building located at 14700 Avion Parkway, Chantilly, Virginia, as
amended from time to time (the “14700 Lease”), subject to the terms and
conditions set forth in Section 3(E) of the Lease (as amended hereby) and
Section 3(E) of the 14700 Lease.

 

(b)  Notwithstanding anything to the contrary contained in Section 3(E) of the
Lease (i) during the period commencing on the date on which this Amendment is
fully executed and delivered and expiring on December 31, 2006, the term
“Required Amount” shall mean an amount equal to One Hundred Fifty Thousand
Dollars ($150,000), (ii) from and after January 1, 2007, the term “Required
Amount” shall mean an amount equal to Two Hundred Thousand Dollars ($200,000),
and (iii) except as

 

1

--------------------------------------------------------------------------------


 

expressly set forth in clause (i) above, there shall be no further reductions in
the Required Amount.  The Security Deposit (as so reduced and subsequently
increased) shall continue to be in the form of one or more letters of credit
meeting the criteria set forth in Section 3(E) of the Lease.

 

2.                                       Default-Remedies.  Notwithstanding
anything to the contrary contained in Section 22(A) of the Lease, (a) the period
at the end of Section 22(A)(8) of the Lease is hereby deleted and replaced with
the phrase “; and/or” and (b) the following language is hereby added to the
Lease as a new clause (9) to Section 22(A):

 

(9)                                  An “Event of Default” under the 14700 Lease
(as defined in the Section Amendment to Deed of Lease).

 

3.                                       Ratification. Except as otherwise
expressly modified by the terms of this Amendment, the Lease shall remain
unchanged and continue in full force and effect.  All terms, covenants and
conditions of the Lease not expressly modified herein are hereby confirmed and
ratified and remain in full force and effect, and, as further amended hereby,
constitute valid and binding obligations of Tenant enforceable according to the
terms thereof.

 

4.                                       Authority. Tenant and each of the
persons executing this Amendment on behalf of Tenant hereby covenants and
warrants that Tenant is a duly organized corporation, validly existing and in
good standing under the laws of the Commonwealth of Virginia, that Tenant has
full right and authority to enter into this Amendment, and that the person
signing on behalf of Tenant is authorized to do so on behalf of Tenant.

 

5.                                       Binding Effect. All of the covenants
contained in this Amendment, including, but not limited to, all covenants of the
Lease as modified hereby, shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, legal representatives and
permitted successors and assigns.

 

6.                                       Effectiveness. The submission of this
Amendment shall not constitute an offer, and this Amendment shall not be
effective and binding unless and until fully executed and delivered by each of
the parties hereto.

 

7.                                       Counterparts. This Amendment may be
executed in multiple counterparts, each of which shall be an original, but all
of which shall constitute one and the same Amendment.

 

8.                                       Recitals.  The foregoing recitals are
intended to be a material part of this Amendment and are incorporated herein by
this reference.

 

9.                                       Defined terms.  Unless otherwise
provided herein, all terms used in this Amendment that are defined in the Lease
shall have the meanings provided in the Lease.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

WITNESS:

LANDLORD:

 

 

 

AG/ARG AVION, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Advance Realty Management, Inc.,

 

 

a New Jersey corporation, its agent

 

 

 

 

/s/ Nancy Teare

 

By:

/s/ David Fisher

 

 

Name:

David Fisher

 

 

Title:

Senior VP

 

 

 

 

 

WITNESS/ATTEST:

TENANT:

 

 

 

GTSI CORP., a Delaware corporation

 

 

 

 

/s/ Charles E. DeLeon

 

By:

/s/ Thomas A. Mutryn

 

 

Name:

Thomas A. Mutryn

 

 

Title:

Senior VP and CFO

 

 

3

--------------------------------------------------------------------------------